{¶ 1} The following dispositions of currently pending appeals are hereby entered based on our decision in State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
{¶ 2} Discretionary appeals are accepted in the following cases, the judgments of the courts of appeals are reversed, and the causes are remanded to the trial courts for resentencing. If propositions of law are noted, the reversals apply only to those portions of the judgments of the courts of appeals that are implicated by the applicable propositions of law:
{¶ 3} 2006-0097. State v. Moctezuma, Lucas App. No. L-04-1347, 2005-Ohio-5569, 2005 WL 2694815. Accepted on Proposition of Law No. I.
{¶ 4} 2006-0621. State v. Bonner, Summit App. No. 22676, 2006-Ohio-516, 2006 WL 290102. Accepted on Proposition of Law No. I.
{¶ 5} 2006-0709. State v. Hill, Lucas App. No. L-05-1080, 2006-Ohio-859, 2006 WL 456719. Accepted on Proposition of Law No. III.
{¶ 6} 2006-0749. State v. Moviel, Cuyahoga App. No. 86244, 2006-Ohio-697, 2006 WL 350205. Accepted on Proposition of Law No. IV.
{¶ 7} 2006-0764. State v. Berardi, Cuyahoga App. No. 86422, 2006-Ohio-797, 2006 WL 416620. Accepted on Proposition of Law No. I.